
	

113 S1073 IS: Gas Price and Refinery Capacity Relief Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1073
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Ms. Klobuchar (for
			 herself, Mr. Franken, and
			 Mr. Hoeven) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Independence and Security Act of 2007
		  to improve the coordination of refinery outages, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gas Price and Refinery Capacity
			 Relief Act of 2013.
		2.Coordination of
			 refinery outagesSection 804
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17283) is
			 amended to read as follows:
			
				804.Coordination
				of refinery outages
					(a)DefinitionsIn
				this section:
						(1)AdministratorThe
				term Administrator means the Administrator of the Energy
				Information Administration.
						(2)Planned
				refinery outageThe term planned refinery outage
				means a removal, scheduled before the date on which the removal occurs, of a
				refinery, or any unit of a refinery, from service for maintenance, repair, or
				modification.
						(3)Refined
				petroleum productThe term refined petroleum product
				means any gasoline, diesel fuel, fuel oil, lubricating oil, liquid petroleum
				gas, or other petroleum distillate that is produced through the refining or
				processing of crude oil or an oil derived from tar sands, shale, or
				coal.
						(4)RefineryThe
				term refinery means a facility used in the production of a refined
				petroleum product through distillation, cracking, or any other process.
						(5)Unplanned
				refinery outageThe unplanned refinery outage means
				the removal of a refinery, or any unit of a refinery, from service that is not
				scheduled in advance.
						(b)Reporting
				requirementThe owner or operator of a refinery shall submit to
				the Administrator information describing—
						(1)the schedule of
				the refinery for any planned refinery outage, including—
							(A)the dates for the
				planned refinery outage at least 1 year in advance of the date of the expected
				outage or the date the outage is scheduled; and
							(B)the estimated
				inventories and production of refined petroleum products during the period
				described in subparagraph (A); and
							(2)any unplanned
				refinery outages as soon as practicable
						(c)Review and
				analysis of available informationThe Administrator shall, on an
				ongoing basis—
						(1)review
				information on planned refinery outages and unplanned refinery outages—
							(A)reported by
				refineries under subsection (b); and
							(B)that is available
				from commercial reporting services;
							(2)analyze that
				information to determine whether the scheduling of a planned refinery outage or
				an unplanned refinery outage may nationally or regionally substantially affect
				the price or supply of any refined petroleum product by—
							(A)decreasing the
				production of the refined petroleum product; and
							(B)causing or
				contributing to a retail or wholesale supply shortage or disruption; and
							(3)alert the
				Secretary of any refinery outage that the Administrator determines may
				nationally or regionally substantially affect the price or supply of a refined
				petroleum product.
						(d)Action by
				SecretaryOn a determination by the Secretary that a refinery
				outage may affect the price or supply of a refined petroleum product, the
				Secretary shall make available to refinery operators information on planned
				refinery outages or unplanned refinery outages to prevent significant market
				disruptions.
					(e)LimitationNothing
				in this section—
						(1)alters any
				existing legal obligation or responsibility of a refinery operator;
						(2)creates any legal
				right of action; or
						(3)authorizes the
				Secretary—
							(A)to prohibit a
				refinery operator from conducting a planned refinery outage; or
							(B)to require a
				refinery operator to continue to operate a refinery.
							(f)Study on
				national strategic refined petroleum products reserve
						(1)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Secretary shall study and submit to Congress a report on
				the costs and benefits of creating a national strategic refined petroleum
				products reserve for refined petroleum products.
						(2)InformationThe
				report required under paragraph (1) shall include information on—
							(A)the days of
				existing storage capabilities within the different petroleum administration
				defense districts based on normal usage of refined petroleum products;
							(B)the feasibility
				of increasing storage capacity for refined petroleum products on a regional
				basis; and
							(C)the impact
				additional storage capacity would have on the retail price of refined petroleum
				products for consumers in the event of a supply shortage or market disruption
				from a natural disaster or refinery
				outage.
							.
		
